Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Claims 1, 4-11, 14-17, 19-22 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to allowing trusted network devices to securely modify a packet being routed form a content producer to a user device.  Each independent claim identifies the uniquely distinct features of “receiving, from a content producer, a first packet that comprises data comprising content requested by a user device and a name for the content and further comprises a signature generated by the content producer, based on the data, using a private key of the content producer, wherein the name for the content includes a prefix corresponding to the content producer; modifying the first packet without affecting the signature; forwarding the first packet as modified toward  the user device; generating a second packet containing a manifest specifying at least one modification made to the first packet by the network device, wherein the second packet comprises a name for the manifest that includes the prefix corresponding to the content producer; signing the second packet using a private key of the network device; and upon obtaining a request from the user device for the manifest, transmitting the second packet including the manifest toward the user device in response to the request.” The closest prior arts of record Furukawa et al. US 20110078458 (“Furukawa”) in view of Frederickson et al. US 20030115251 (“Frederickson”) and further in view of Oran et al. US 20160014027 (“Oran”), fail to anticipate or render the above underlined limitations obvious.  As it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
Furukawa relates to a contents processing device includes a management data storage unit to store an updater identifier and a private key, an accepting unit to accept a content which is divided into a plurality of blocks, an updating type indicating a type of an updating as to the content, an updated block to be updated of the content, and an updated position, an inserting unit to generate an updated content by inserting the updating block into the updated position of the content, a first hash value calculating unit to calculate a hash value as to the updated block, a signature unit to read out the updater identifier and the private key from the management data storage unit to generate a digital signature using the private key as to updating record information including the updater identifier, the updated position, the hash value as to the updated block, and the updating type.  Furukawa fails to teach the underlined limitations disclosed above.
Frederickson relates to a Peer Data Protocol (PDP) for securely storing a data object on a peer-to-peer network of nodes. An owning node owns the data object, possessing nodes hold the data object, an indexing node facilitates overall operation of the PDP, and a backup node may optionally be provided to ensure that the data object is available even when the possessing nodes holding it are not.  Frederickson fails to teach the underlined limitations disclosed above.
Oran relates to a method includes receiving, via a first information centric networking (ICN) interface, a first interest message comprising a first name of a first data object. The method also .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Mirza Israr Javed/Examiner, Art Unit 2437                                          


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437